Case 1:19-cv-01984-RML Document 12 Filed 05/06/19 Page 1 of 3 PagelD #: 220

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

x

DEVANDER SINGH, Civil Action No. :

 

Plaintiff, 1:19-CV-01984-JBW-RML
-against-
Supplementary Submission
RONALD POLES, To Pro Hac Vice Motion
PENSKE TRUCK LEASING CO., L.P.,
PENSKE TRUCK LEASING CORPORATION,
COSTCO WHOLESALE CORPORATION,
COSTCO WHOLESALE MEMBERSHIP, INC.
and SAHIB S. WALIA,

Defendants.

 

Xx

THE HONORABLE JACK B. WEINSTEIN, UNITED STATES DISTRICT JUDGE
225 Cadman Plaza East
Brooklyn, New York, 11201

Dear Judge Weinstein,

My office seeks to represent the plaintiff in the above entitled action. We were
informed by your clerk that there was an error in the downloading of the New York
Certificate of Good Standing with my pro hac vice application. With apologies for any
inconvenience, I send herewith another copy.

Dated: Queens, N.Y.
May 6, 2019

  

Ty submitted,

 
    

/ stephen A. Skor, Esq. (1027)
Motion for pro hac vice status pending
114-08 101 Avenue, Second Floor
Richmond Hill, N.Y. 11419
SKORLAW@GMAIL.COM

(718) 850-6992
Case 1:19-cv-01984-RML Document 12 Filed 05/06/19 Page 2 of 3 PagelD #: 221

TO:

SIMMONS JANNACE DELUCA, LLP.

Attorneys for Defendants

RONALD POLES and COSTCO WHOLESALE CORPORATION
43 Corporate Drive

Hauppauge, New York 11788-2048

(631) 873-4888

LAW OFFICES OF NANCY L. ISSERLIS
Attorneys for Defendant

SAHIB S. WALIA

36-01 43 Avenue

Long Island City, N.Y. 11101

(718) 361-1514
Case 1:19-cv-01984-RML Document 12 Filed 05/06/19 Page 3 of 3 PagelID #: 222

    
  

ey

Safle o Ne, York
Supreme Court, Appellate Divison
Third. Sudrcial Department

GF, Robert D. Mayberger, Clerk of the Appellate Division of the
Supreme Court of the State of New York, Third Sudicial Department, do
Le ereby certify that

Sfephen YA. Shor

having taken and subscribed the Constitutional Oath of Office as prescribed by
law, was duly Licensed and admitted to practice by this Court as an Attorney
and Counselor af Law in all courts of the State of New York on the 264 day of
Sanuary, 1993, 15 currently mn good, standing and 1s registered with the
Administrative Office of the Courts as required by section four hundred, sixty-
eight-a of the Sudictary Law.

In Witness Whereof, DL have hereunto set my Land

and affixed. the Seal, of said Court, af the
City of Albany, this 15th day of April, 2019.

Rens d Meso

Clerk

 
